                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANIS SHAIKH,                                       Case No. 18-cv-04394-MMC (TSH)
                                   8                    Plaintiff,
                                                                                            DISCOVERY ORDER
                                   9             v.
                                                                                            Re: Dkt. No. 27
                                  10     AETNA LIFE INSURANCE COMPANY,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Court sets a hearing on Plaintiff’s motion to compel, ECF No. 27, for April 11, 2019

                                  14   at 10:00 a.m. in Courtroom A on the 15th floor, 450 Golden Gate Avenue. The briefing schedule

                                  15   set forth in Civil Local Rule 7-3(a) & (c) shall apply. For future discovery disputes, the parties

                                  16   shall follow the undersigned’s Discovery Standing Order, which is available at

                                  17   https://cand.uscourts.gov/tsh/standing-orders. Any questions should be directed to Rose Maher,

                                  18   Courtroom Deputy, at (415) 522-4708 or TSHcrd@cand.uscourts.gov.

                                  19

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: March 19, 2019

                                  23

                                  24
                                                                                                    THOMAS S. HIXSON
                                  25                                                                United States Magistrate Judge
                                  26

                                  27

                                  28
